Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered October 15, 2001. The judgment convicted defendant, upon a jury verdict, of murder in the second degree (two counts), robbery in the first degree and attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Same memorandum as in People v Lewis (11 AD3d 954 [2004]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Martoche, JJ.